ACCEPTED
                                                                                               14-14-00908-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          4/27/2015 8:02:15 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                           No. 14-14-00908-CR
________________________________________________________________________
                       IN THE COURT OF APPEALS                FILED IN
                               FOR THE                 14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
                FOURTEENTH SUPREME JUDICIAL DISTRICT
                                                       4/27/2015 8:02:15 PM
                              AT HOUSTON
                                                                      CHRISTOPHER A. PRINE
                                                                             Clerk
________________________________________________________________________

DANIEL CRUZ                                 §             APPELLANT

           V.                               §

STATE OF TEXAS                              §             APPELLEE

 ______________________________________________________________________

           MOTION TO EXTEND TIME FOR FILING APPELLATE BRIEF

       COMES NOW DANIEL CRUZ, Appellant in the above entitled and numbered cause

and moves the court to extend the time for filing his appellate brief and in support thereof

would show the court as follows:

       Appellant was convicted of the felony of aggravated assault in cause number 13-

DCR-064876 in the 268th District Court of Fort Bend County and assessed a punishment of

imprisonment for fourteenth years in the Institutional Division, on November 3, 2014.

Appeal was perfected on November 3, 2014. Appellant’s brief was due on April 3, 2015.

Counsel has been unable to complete the brief because of a number of other trial and

appellate matters. Counsel is requesting an extension of 30 days, until May 27, 2015

No prior extensions have been granted.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that the foregoing

motion be granted.
                                                  Respectfully submitted,



                                                 /s/ J.Sidney Crowley
                                                 J. Sidney Crowley
                                                  214 Morton St.
                                                 Richmond, Texas 77469
                                                 281-232-8332
                                                  jcrowl@windstream.net
                                                  TBC No. 05170200
                                                 ATTORNEY FOR APPELLANT



                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was served on the

Fort Bend County District Attorney’s Office, this the 27th day April, 2015.

                                          /s/ J. Sidney Crowley




                                             2